Registration No.333-193979 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN XANTHAN CORPORATION (Name of small business issuer in its charter) Wyoming (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) AMERICAN XANTHAN CORPORATION HENRY LUCE 1712 Pioneer Avenue, Suite 1749 1712 Pioneer Avenue, Suite 1749 Cheyenne, Wyoming 82001 Cheyenne, Wyoming 82001 (307) 778-4713 (307) 778-4713 (Address and telephone number of registrant’s executive office) (Name, address and telephone number of agent for service) Copies to: The Law Office of Conrad C. Lysiak, P.S. 601 West First Avenue, Suite 903 Spokane, WA99201 (509) 624-1475 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [] If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if a smaller reporting company) [] Smaller Reporting Company [X] Table of Contents CALCULATION OF REGISTRATION FEE Securities to be Amount To Be Offering Price Aggregate Registration Fee Registered Registered Per Share Offering Price [1] Common Stock $ $ $ Total $ $ $ [1] Estimated solely for purposes of calculating the registration fee under Rule 457. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. - 2 - Table of Contents Prospectus AMERICAN XANTHAN CORPORATION No minimum – 10,000,000 Shares of Common Stock Maximum We are offering 10,000,000 shares of common stock maximum of our common stock on a best efforts basis at an offering price of $0.10 per share with no minimum. Our common stock is presently not traded on any market or securities exchange.Upon completing our public offering, we intend to seek out an SEC registered broker-dealer to file a Form 211 with the Financial Industry Regulatory Authority (“FINRA”), to act as a market maker for our common stock and post a quotation for our common stock on the OTCBB.There can be no assurance that a market maker will agree to file the necessary documents with FINRA which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. There are no arrangements to place the funds in an escrow, trust, or similar account. Our common stock will be sold on our behalf by our officers and directors. Our officers and directors will not receive any commissions or proceeds from the offering for selling shares on our behalf. We are an “emerging growth company” as defined under the federal securities laws and, as such, may elect to comply with certain reduced public company reporting requirements for future filings. Investing in our common stock involves risks. See “Risk Factors” starting at page 6. Offering Price Expenses Proceeds to Us Per Share – Minimum $ $ $ Maximum $ $ $ Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. - 3 - Table of Contents TABLE OF CONTENTS Page No. Summary of our Offering 5 Risk Factors 6 Use of Proceeds 16 Determination of Offering Price 16 Dilution of the Price You Pay for Your Shares 17 Plan of Distribution; Terms of the Offering 19 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Business 25 Management 31 Executive Compensation 34 Principal Shareholders 35 Market for Our Common Stock 36 Description of Securities 37 Certain Transactions 39 Litigation 39 Experts 39 Legal Matters 39 Financial Statements 39 - 4 - Table of Contents SUMMARY OF OUR OFFERING Our business We were incorporated in the State of Wyoming on December 17, 2013, for the purpose of manufacturing and distributing specialized Xanthan gum for use in hydro-fracturing operations in the oil and gas industry. We are in the start-up phase of our operations and have not generated any revenues to date.We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause us to change our plans. Our principal executive offices are located at 1712 Pioneer Avenue, Suite 1749, Cheyenne, Wyoming 82001.This is our mailing address as well.Our telephone number is (307) 778-4713.Our fiscal year end is December 31. The offering Following is a brief summary of this offering: Securities being offered 10,000,000 shares of common stock, no minimum. Offering price per share Offering period The shares are being offered for a period not to exceed 270 days. Net proceeds to us Approximately $80,000, assuming the maximum number of shares are sold. Use of proceeds We will use the proceeds to pay for offering expenses, research and exploration. Number of shares outstanding before the offering Number of shares outstanding after the offering if all of the shares are sold Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of December 31, 2013 (Audited) Balance Sheet Total Assets $ Total Liabilities $
